Citation Nr: 0733931	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  02-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cancer of the larynx 
and vocal cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in San Diego, California.  Thereafter, the 
Nashville, Tennessee, RO assumed jurisdiction.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in January 2003 and at a Travel Board 
hearing before the undersigned at the RO in July 2007.  


FINDING OF FACT

Cancer of the larynx and vocal cords is due to radiation 
exposure in service.  


CONCLUSION OF LAW

Cancer of the larynx/vocal cords was incurred in service.  
38 U.S.C.A. §§ 1112, 1113 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for chronic diseases, 
such as malignant tumors, that are manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases specific to radiation-exposed 
veterans. (1) The diseases listed in 
paragraph (d)(2) of this section shall be 
service-connected if they become manifest 
in a radiation-exposed veteran as defined 
in paragraph (d)(3) of this section, 
provided the rebuttable presumption 
provisions of § 3.307 of this part are 
also satisfied. (2) The diseases referred 
to in paragraph (d)(1) of this section 
are the following: (i) Leukemia (other 
than chronic lymphocytic leukemia). (ii) 
Cancer of the thyroid. (iii) Cancer of 
the breast. (iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. (vi) Cancer 
of the stomach. (vii) Cancer of the small 
intestine. (viii) Cancer of the pancreas. 
(ix) Multiple myeloma. (x) Lymphomas 
(except Hodgkin's disease). (xi) Cancer 
of the bile ducts. (xii) Cancer of the 
gall bladder. (xiii) Primary liver cancer 
(except if cirrhosis or hepatitis B is 
indicated). (xiv) Cancer of the salivary 
gland. (xv) Cancer of the urinary tract. 
(xvi) Bronchiolo-alveolar carcinoma. 
Note: For the purposes of this section, 
the term "urinary tract" means the 
kidneys, renal pelves, ureters, urinary 
bladder, and urethra. (xvii) Cancer of 
the bone. (xviii) Cancer of the brain. 
(xix) Cancer of the colon. (xx) Cancer of 
the lung. (xxi) Cancer of the ovary. (3) 
For purposes of this section: (i) The 
term radiation-exposed veteran means 
either a veteran who while serving on 
active duty, or an individual who while a 
member of a reserve component of the 
Armed Forces during a period of active 
duty for training or inactive duty 
training, participated in a radiation-
risk activity. 

(ii) The term "radiation-risk activity" 
means:  (A) Onsite participation in a 
test involving the atmospheric detonation 
of a nuclear device.  (B) The occupation 
of Hiroshima or Nagasaki, Japan, by 
United States forces during the period 
beginning on August 6, 1945, and ending 
on July 1, 1946.  (C) Internment as a 
prisoner of war in Japan (or service on 
active duty in Japan immediately 
following such internment) during World 
War II which resulted in an opportunity 
for exposure to ionizing radiation 
comparable to that of the United States 
occupation forces in Hiroshima or 
Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending 
on July 1, 1946.  (D)(1) Service in which 
the service member was, as part of his or 
her official military duties, present 
during a total of at least 250 days 
before February 1, 1992, on the grounds 
of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or 
the area identified as K25 at Oak Ridge, 
Tennessee, if, during such service the 
veteran: (i) Was monitored for each of 
the 250 days of such service through the 
use of dosimetry badges for exposure at 
the plant of the external parts of 
veteran's body to radiation; or (ii) 
Served for each of the 250 days of such 
service in a position that had exposures 
comparable to a job that is or was 
monitored through the use of dosimetry 
badges; or (2) Service before January 1, 
1974, on Amchitka Island, Alaska, if, 
during such service, the veteran was 
exposed to ionizing radiation in the 
performance of duty related to the Long 
Shot, Milrow, or Cannikin underground 
nuclear tests. (3) For purposes of 
paragraph (d)(3)(ii)(D)(1) of this 
section, the term "day" refers to all or 
any portion of a calendar day. (iii) The 
term "atmospheric detonation" includes 
underwater nuclear detonations. (iv) The 
term "onsite participation" means: (A) 
During the official operational period of 
an atmospheric nuclear test, presence at 
the test site, or performance of official 
military duties in connection with ships, 
aircraft or other equipment used in 
direct support of the nuclear test. (B) 
During the six month period following the 
official operational period of an 
atmospheric nuclear test, presence at the 
test site or other test staging area to 
perform official military duties in 
connection with completion of projects 
related to the nuclear test including 
decontamination of equipment used during 
the nuclear test. (C) Service as a member 
of the garrison or maintenance forces on 
Eniwetok during the periods June 21, 1951 
through July 1, 1952, August 7, 1956 
through August 7, 1957 or November 1, 
1958 through April 30, 1959. (D) 
Assignment to official military duties at 
Naval Shipyards involving the 
decontamination of ships that 
participated in Operation Crossroads. (v) 
For tests conducted by the United States, 
the term "operational period" means: (A) 
For Operation TRINITY the period July 16, 
1945 through August 6, 1945. (B) For 
Operation CROSSROADS the period July 1, 
1946 through August 31, 1946. (C) For 
Operation SANDSTONE the period April 15, 
1948 through May 20, 1948. (D) For 
Operation RANGER the period January 27, 
1951 through February 6, 1951. (E) For 
Operation GREENHOUSE the period April 8, 
1951 through June 20, 1951. (F) For 
Operation BUSTER-JANGLE the period 
October 22, 1951 through December 20, 
1951. (G) For Operation TUMBLER-SNAPPER 
the period April 1, 1952 through June 20, 
1952. (H) For Operation IVY the period 
November 1, 1952 through December 31, 
1952. (I) For Operation UPSHOT-KNOTHOLE 
the period March 17, 1953 through June 
20, 1953. (J) For Operation CASTLE the 
period March 1, 1954 through May 31, 
1954. (K) For Operation TEAPOT the period 
February 18, 1955 through June 10, 1955. 
(L) For Operation WIGWAM the period May 
14, 1955 through May 15, 1955. (M) For 
Operation REDWING the period May 5, 1956 
through August 6, 1956. (N) For Operation 
PLUMBBOB the period May 28, 1957 through 
October 22, 1957. (O) For Operation 
HARDTACK I the period April 28, 1958 
through October 31, 1958. (P) For 
Operation ARGUS the period August 27, 
1958 through September 10, 1958. (Q) For 
Operation HARDTACK II the period 
September 19, 1958 through October 31, 
1958. (R) For Operation DOMINIC I the 
period April 25, 1962 through December 
31, 1962. (S) For Operation DOMINIC 
II/PLOWSHARE the period July 6, 1962 
through August 15, 1962. (vi) The term 
"occupation of Hiroshima or Nagasaki, 
Japan, by United States forces" means 
official military duties within 10 miles 
of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
functions such as occupation of 
territory, control of the population, 
stabilization of the government, 
demilitarization of the Japanese 
military, rehabilitation of the 
infrastructure or deactivation and 
conversion of war plants or materials. 
(vii) Former prisoners of war who had an 
opportunity for exposure to ionizing 
radiation comparable to that of veterans 
who participated in the occupation of 
Hiroshima or Nagasaki, Japan, by United 
States forces shall include those who, at 
any time during the period August 6, 
1945, through July 1, 1946: (A) Were 
interned within 75 miles of the city 
limits of Hiroshima or within 150 miles 
of the city limits of Nagasaki, or (B) 
Can affirmatively show they worked within 
the areas set forth in paragraph 
(d)(4)(vii)(A) of this section although 
not interned within those areas, or (C) 
Served immediately following internment 
in a capacity which satisfies the 
definition in paragraph (d)(4)(vi) of 
this section, or (D) Were repatriated 
through the port of Nagasaki. Authority:  
38 U.S.C.A. §§ 1131, 1112.
38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes all 
forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions, to consider carefully 
the benefit-of-the-doubt rule, and to assist the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).


38 C.F.R. § 3.309

The veteran's service medical records are not available and 
the evidence does not show, nor does the veteran contend, 
that his larynx/vocal cord cancer was present during service 
or to a compensable degree within one year after service.  
Rather, VA medical records show that the veteran was shown to 
have cancer of the larynx/vocal cords in June 1997.   Because 
cancer of the larynx/vocal cords was demonstrated long after 
service, service connection is not warranted on the basis of 
the presumptions referable to chronic diseases.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

While the service department has confirmed that the veteran 
participated in the atmospheric nuclear tests in Operation 
PLUMBBOB, a radiation-risk activity, cancer of the 
larynx/vocal cords is not one of the diseases set forth in 
38 C.F.R. § 3.309(d) as presumptively related to radiation 
exposure.  The Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) do not provide a basis for 
service connection for cancer of the larynx/vocal cords.  

38 C.F.R. § 3.311 and Combee

The Board will now turn to the matter of whether the 
veteran's cancer of the larynx/vocal cords is related to his 
exposure to ionizing radiation in service. 

In a September 2000 report, the Defense Threat Reduction 
Agency (DTRA) indicated that historical records confirmed 
that the veteran was present at Operation PLUMBBOB, at a 
Nevada test site.  Scientific dose reconstruction indicated 
that the veteran would have received a probable dose of .00 
rem neutron and 2.2 rem gamma (upper bound of 3 rem gamma) 
and internal dose summary concluded there was a committed 
dose equivalent to the larynx of less than .1 rem gamma.  

In an October 2000 memorandum, the Chief Public Health and 
Environmental Hazards Officer noted the reports of exposure 
determined by DTRA.  It was further indicated that the 
sensitivity of the larynx to radiation carcinogenesis 
appeared to be relatively low and no significant excess of 
such cancers had been found in populations exposed to doses 
in the range of below 100 rads.  In light of the above, it 
was unlikely that the veteran's cancer of the larynx 
involving the vocal cord could be attributed to exposure to 
ionizing radiation in service.  

In a July 2006 report, DTRA indicated that the veteran was a 
confirmed participant in operation PLUMBBOB conducted at the 
Nevada Test site in 1957.  The dose estimate was summarized 
as follows: mean total external gamma dose equivalent 2.2 
rem, upper bound external dose equivalent 3.3 rem; mean total 
external neutron dose equivalent, 0.0 rem, upper bound 
external neutron dose equivalent (revised) 0.0 rem; internal 
committed beta plus dose to the larynx .12 rem, upper bound 
committed beta plus gamma dose to the larynx 1.0 rem.

The question that must be answered by the Board is whether 
there is a nexus between the veteran's cancer of the larynx 
and his exposure to ionizing radiation in Operation PLUMBBOB.  
The question is essentially medical in nature. 

The letters from the veteran's private and VA physicians 
provide competent medical evidence linking the current 
residuals of cancer of the larynx and vocal cords.  These 
opinions appear to be based on a generally accurate history, 
although it is less clear that they considered accurate dose 
estimates.  The opinions were, nonetheless accompanied by 
persuasive reasons for the conclusion that the cancer was 
likely liked to in-service radiation exposure.

The Under Secretary for Health provided the only opinion 
against the claim, but there is no strong reason to favor 
this opinion over those of the other physicians.  The Under 
Secretary has much experience in assessing radiation claims, 
but on the other hand the Under Secretary did not consider 
the most recent dose estimate or provide more extensive or 
persuasive reasoning than the other physicians who provided 
favorable opinions.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The evidence is at least in equipoise.  In such a case, the 
issue must be resolved in the veteran's favor.  As such, 
service connection is warranted for cancer of the 
larynx/vocal cords.  


ORDER

Service connection for cancer of the larynx/vocal cords is 
granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


